Citation Nr: 0826230	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  07-01 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a left calcaneal spur with hallux valgus and history of 
stress fracture of the third metatarsal.

2.  Entitlement to an initial rating higher than 10 percent 
for a right foot strain with hallux valgus and history of 
stress fracture of the third metatarsal. 


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1971 to 
January 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
granted the veteran's claims for service connection for 
bilateral (i.e., right and left) foot disability and assigned 
initial 10 percent ratings for each foot.  He wants higher 
initial ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In his December 2006 substantive appeal (VA Form 9), the 
veteran requested a hearing in Washington, DC, before a 
Veterans Law Judge of the Board.  But in an October 2007 
Statement in Support of Claim (VA Form 21-4138), so prior to 
his scheduled January 2008 hearing, the veteran indicated he 
no longer wanted a hearing.  Therefore, his hearing request 
has been withdrawn.  38 C.F.R. § 20.702(e) (2007).


FINDING OF FACT

The veteran has moderate foot disability, left and right.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for the left foot disability.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.27, 
4.71a, Diagnostic Code 5284 (2007).

2.  The criteria are not met for an initial rating higher 
than 10 percent for the right foot disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.27, 
4.71a, Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of two letters dated in 2006, one 
in April and another in December, the RO advised the veteran 
of the evidence needed to substantiate his downstream claims 
for higher initial ratings and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO did not issue those letter prior to initially 
adjudicating the veteran's claims, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  But as already alluded to, that was because 
the veteran's claims initially arose in the context of him 
trying to establish his underlying entitlement to service 
connection - since granted, so the letters correctly 
concerned whether he is entitled to higher initial ratings 
for his now service-connected disabilities, downstream 
issues.  Moreover, those April and December 2006 letters 
informed him not only of the downstream disability rating 
element of his claims, but also the downstream effective date 
element.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  So he has received all required VCAA notice.  See 
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) 
(indicating that once a decision awarding service connection, 
a disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Thereafter, once a notice of disagreement (NOD) has been 
filed, for example contesting the initial rating assigned, 
the notice requirements of 38 U.S.C. §§ 5104 and 7105 control 
as to the further communications with the appellant, 
including as to what evidence is necessary to establish a 
more favorable decision with respect to downstream elements 
of the claim).  See also Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

So even if there arguably is any deficiency in the notice to 
the veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined  the evidence established the veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), service personnel records, VA 
medical records, and private medical records.  As there is no 
other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Entitlement to Initial Disability Ratings Higher than 10 
Percent

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 
(2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the veteran's rating may be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than other others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Under DC 5284, a 10 percent evaluation is provided for a 
"moderate" foot injury; a higher 20 percent evaluation 
requires "moderately severe" foot injury; and an even higher 
30 percent evaluation requires "severe" foot injury.

The words "moderate," "moderately severe," and "severe" are 
not defined in DC 5284.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decision is "equitable and just."  38 C.F.R. § 
4.6.



When an evaluation of a musculoskeletal disability is at 
least partly based on limitation of motion, the Board must 
also consider, in conjunction with the otherwise applicable 
diagnostic code, any additional functional loss the veteran 
may have by virtue of other factors as described in 38 C.F.R. 
§§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  These factors include more or less movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  A finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Upon granting service connection for the veteran's left and 
right foot conditions, the RO assigned initial 10 percent 
disability ratings for each foot, under DC 5284, concluding 
he has "moderate" disability as opposed to "moderately 
severe" or "severe" disability.

In his December 2006 Notice of Disagreement (NOD), the 
veteran asserts that he has pain, swelling, and tenderness 
associated with his left and right foot conditions, which, in 
turn, causes him to have difficulty standing and/or walking.

The veteran's VA medical history includes progress notes 
relating to a January 2007 examination performed by a VA 
physician.  These notes reflect the VA physician's assessment 
that lists the veteran's aggravating factors associated with 
his conditions as walking and weightbearing, but nevertheless 
concludes that he suffers no motor weakness.

VA also provided the veteran a December 2005 x-ray 
examination, conducted by an outside contractor.  The 
contractor's report describes increased angulation on both 
feet as consistent with bilateral hallux valgus, noting mild 
deformity on the right foot and citing a posterior 
enthesophyte formation on the left posterior calcaneus.  

The record also contains a December 2005 report from the 
veteran's private physician.  This report states the veteran 
has pain, weakness, stiffness, and swelling while standing or 
walking.  This report further states that he has functional 
impairment associated with the pain.  However, in considering 
the veteran's musculoskeletal system as a whole, this private 
physician concludes that the veteran's gait is within normal 
limits and that he does not require any assistive device for 
ambulation.  More specifically, this physician concludes the 
veteran "does not have any limitation with standing and 
walking" and that he "does not require any type of support 
with his shoes."

Furthermore, the December 2005 report from the veteran's 
private physician also discusses certain diagnostic tests and 
x-rays of the veteran's feet.  The private physician notes 
that, with respect to both the left and right foot 
conditions, the degree of angulation is slight with no 
resection of the metatarsal head.

The Board notes that while the veteran's left and right foot 
are assessed independently and service connection was granted 
for each, independent of the other, both the VA medical and 
private physician's records analyze the impairment and 
functionality of the veteran's feet together, as a bilateral 
condition, although each foot contains a separate diagnosis.  

The Board finds that, while the veteran has symptomatic pain, 
swelling, and tenderness associated with his left and right 
foot conditions, he is, nevertheless, moderately injured as 
to each (again, as opposed to moderately severely or 
severely injured).  Furthermore, in consideration of whether 
his conditions are sufficient to warrant a conclusion that he 
suffers additional functional loss, the Board finds that any 
functional loss that he experiences is adequately 
contemplated by his current ratings.

Since, as mentioned, the present appeal arises from an 
initial rating decision that established service connection 
and assigned an initial disability rating, it is not the 
present level of disability that is the only concern, rather 
the entire period since the effective date of the award is to 
be considered to ensure that consideration is given to the 
possibility of staging the rating - meaning assigning 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson, 12 Vet. App. at 125-26.  The 
veteran, however, has not met the requirements for a higher 
rating at any time since the effective date of his award, so 
the Board may not stage his rating because he has been, at 
most, 10-percent disabled from his left foot condition and, 
at most, 10-percent disabled from his right foot condition 
during the entire period at issue.

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment (meaning above and beyond that 
contemplated by the 10 percent schedular ratings already in 
effect, see 38 C.F.R. § 4.1), to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).
  

ORDER

An initial disability rating higher than 10 percent for the 
veteran's left foot condition is denied.

An initial disability rating higher than 10 percent for the 
veteran's right foot condition is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


